DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/12/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 1, the “first axial side” (see 112 claim rejection below) and the recited “rib”, should be shown in fig. 5 (for a better understanding of the invention, since it is not clear the specific location of these elements in relation to the motor), or the feature(s) should be canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 15-16, “a seating surface arranged to face a first axial side”, is unclear since it is uncertain if it refers to the first axial side of the motor housing or of the stator core (and if it refers to the right or left ends in fig. 5, e.g. “11a”, “11f” or stator core right or left ends). There appears to be conflicting claim language (claims 1 and 2)  in terms of its location. Claim 1, last two lines, recite “on the first axial side of the stator support portions” which seems to imply that the “first axial side” is located on the right side in fig. 5 (around where “11a3” or “11a” is located), while claims 2 and 3 recites “the axial range extending from an end of the tubular portion on the first axial side toward the seating surfaces” which appear to imply that the “first axial end” is actually located on the left side in fig. 5 

In claim 1, lines 17-19, “screw holes each of which is arranged to open in the seating surface of a separate one of the stator support portions” is unclear, since it is uncertain as to what Applicant refers with “a separate one of the stator support portions”. This limitation appears to imply that there is another separate stator support portion different from the stator support portions (11d). However, based on the Specification and Drawings this does not appear to be the case. Therefore, for examination purposes the recited limitation will be construed to refer to “screw holes each of which is arranged to open in the seating surface of the stator support portions”.

In claim 2, lines 3-8, “the axial range extending from an end of the tubular portion on the first axial side toward the seating surfaces and having an axial extent equal to half of an axial distance between the end of the tubular portion on the first axial side and each seating surface” is unclear since it appears to imply that the “first axial end” is actually located on the opposite side (left side in fig. 5) which is in conflict with its location in claim 1. For examination purposes this limitation will be construed to refer to “the axial range extending from an end of the tubular portion on a second axial side of the stator toward the seating surfaces and having an axial extent equal to half of an axial distance between the end of the tubular portion on the second axial side and each seating surface”.

In claim 3, lines 3-8, “the axial range extending from an end of the tubular portion on the first axial side toward the seating surfaces and having an axial extent equal to one third of an axial distance between the end of the tubular portion on the first axial 26side and each seating surface” is unclear since it appears to imply that the “first axial end” is actually located on the opposite side (left side in fig. 5) which is in conflict with its location in claim 1. For examination purposes this limitation will be construed to refer to “the axial range extending from an end of the tubular portion on a second axial side of the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mizuno et al. (US 2008/0106163, hereinafter “Mizuno”). 

Regarding claim 1, Mizuno discloses a motor (200, see fig. 1, [0029]) comprising: 
a rotor (240) arranged to be capable of rotating about a central axis (through shaft “310”); 
a stator (230) located radially outside of the rotor (240); 
a housing (20, [0030-0031]) arranged to house the rotor (240) and the stator (230); and 
a plurality of bolts (215, [0032]) arranged to fasten the stator (230) to the housing (20); 
wherein the housing (20) includes: 

a plurality of stator support portions (SSB, see annotated fig. 1) each of which is arranged to project radially inward from an inner circumferential surface of the tubular portion (TB), and includes a seating surface (SS) arranged to face a first axial side (as best understood, see 112 claim rejection); and 
screw holes ([0032]) each of which is arranged to open in the seating surface (SS) of a separate one (as best understood, see 112 claim rejection) of the stator support portions (SSP); 
the stator (230) includes a plurality of through holes (where bolts “215” are inserted, [0032]) each of which is arranged to extend along an axial direction (see fig. 1); 
25the bolts (215) are passed through the through holes (see fig. 1) of the stator (230) and screwed into the screw holes (see fig. 1) of the stator support portions (SSP), and
the housing (20) includes a rib (see annotated fig. 1) arranged to project radially outward from an outer circumferential surface of the tubular portion (TB) on the first axial side of the seating surfaces (SS) of the stator support portions (SSP).


Examiner’s Note: Although only one stator support portion is shown in fig. 1, it is understood that there is a plurality of them since they provide support and the surface in which the bolts “215” are screwed and Mizuno discloses that there is a plurality of bolts “215” disposed on the stator circumference ([0032]).

    PNG
    media_image1.png
    824
    565
    media_image1.png
    Greyscale

Regarding claim 9, Mizuno discloses a drive apparatus to be installed in a vehicle ([0048]), the drive apparatus comprising: the motor (200) of claim 1; and a transmission system (“400" and/or “600”, [0021]) connected to the motor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 2008/0106163) in view of Chen et al. (US 2021/0006127, hereinafter “Chen”).

Regarding claim 2, Mizuno discloses the motor according to claim 1, wherein the rib (see annotated fig. 1 above) is located within an axial range on the outer circumferential surface of the tubular portion (TB, see annotated fig. 1 above), the axial range extending from an end of the tubular portion (TB) on the first axial side toward the seating surfaces (SS), but does not disclose that the rib has an axial extent equal to half of an axial distance between the end of the tubular portion on the first axial side and each seating surface.



    PNG
    media_image2.png
    296
    737
    media_image2.png
    Greyscale


Examiner’s Note: In Chen’s motor the rib arrangement is formed of multiple smaller ribs connected together to form a large matrix. The axial extent or length of the ribs will depend on where exactly the measurement is taken since each small rib could be measured or a group of them together which form a larger rib. Regardless it is understood that the length of each rib could be changed as desired.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have in Mizuno’s motor the claimed arrangement, in order to reinforce the housing to improve its strength and increase the heat dissipation, as taught by Chen ([0098]).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Mizuno’s motor the recited arrangement, since it has been held that where the only difference between the prior art and the claims was a recitation of 

Regarding claim 3, Mizuno discloses the motor according to claim 1, wherein the rib (see annotated fig. 1 above) is located within an axial range on the outer circumferential surface of the tubular portion (TB, see annotated fig. 1 above), the axial range extending from an end of the tubular portion (TB) on the first axial side toward the seating surfaces (SS), but does not disclose that the rib has an axial extent equal to one third of an axial distance between the end of the tubular portion on the first axial side and each seating surface.

However, Chen teaches ribs (141, [0098]) which have an axial extent of about a third (see in particular marked area in fig. 11) of an axial distance between an end of the tubular portion (140) on the first axial side (top portion) and a stator seating surface (bottom portion).

    PNG
    media_image3.png
    289
    741
    media_image3.png
    Greyscale


Examiner’s Note: In Chen’s motor the rib arrangement is formed of multiple smaller ribs connected together to form a large matrix. The axial extent or length of the ribs will depend on where exactly the measurement is taken since each small rib could be measured or a group of them together 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have in Mizuno’s motor the claimed arrangement, in order to reinforce the housing to improve its strength and increase the heat dissipation, as taught by Chen ([0098]).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Mizuno’s motor the recited arrangement, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [MPEP 2144.04]
 
Regarding claim 4, Mizuno discloses the motor according to claim 1, but does not disclose that  the rib is located between circumferentially adjacent ones of the bolts.  

However, Chen teaches or at the very least suggests, a rib (see annotated fig. 10) located between circumferentially adjacent bolts (see bolt holes in annotated fig. 10).  

    PNG
    media_image4.png
    475
    574
    media_image4.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have in Mizuno’s motor the claimed arrangement, in order to reinforce the housing to improve its strength and increase the heat dissipation, as taught by Chen ([0098]).

Regarding claim 5, Mizuno in view of Chen discloses the motor according to claim 4. Mizuno does not disclose that the rib is located closer to a circumferential midpoint between the circumferentially adjacent bolts than to either of the circumferentially adjacent bolts in a circumferential direction.
However, Chen teaches or at the very least suggests, a rib (see annotated fig. 10) which is located closer to a circumferential midpoint between the circumferentially adjacent bolts (see annotated fig. 10) than to either of the circumferentially adjacent bolts in a circumferential direction.  

    PNG
    media_image4.png
    475
    574
    media_image4.png
    Greyscale

In Chen’s motor there is a plurality of ribs (141) located all around the circumference of the motor housing. Therefore, if they are applied into Mizuno’s housing at least one of the ribs would be located around a midpoint between the circumferentially adjacent bolts.


Regarding claim 6, Mizuno discloses the motor according to claim 1, but does not disclose that the housing includes a flange located at an end portion thereof on the first axial side, and a boss located on the outer circumferential surface of the tubular portion; and the rib is arranged to connect the flange and the boss to each other. 

However, Chen teaches or at the very least suggests, that the housing includes a flange (see annotated figs. 10-11) located at an end portion thereof on the first axial side, and a boss (see annotated figs. 10-11) located on the outer circumferential surface of the tubular portion (140); and the rib (see annotated figs. 10-11) is arranged to connect the flange (see annotated figs. 10-11) and the boss (see annotated figs. 10-11) to each other.

    PNG
    media_image5.png
    475
    574
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    390
    548
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have in Mizuno’s motor the claimed arrangement, in order to have the flange and the boss for receiving bolts that would serve to fix the motor and facilitate the installation in a vehicle, while the ribs reinforce the housing to improve its strength and increase the heat dissipation, as taught by Chen ([0087], [0098], [0104]).


Regarding claim 7, Mizuno discloses the motor according to claim 1, but does not disclose that  the housing includes a plurality of bosses located on the outer circumferential surface of the tubular portion; and  27the rib is arranged to connect two of the bosses to each other.  


However, Chen teaches or at the very least suggests, a plurality of bosses (see annotated figs. 5 and 10) on the outer circumferential surface of the tubular portion (140); and a 27rib (see annotated figs. 5 and 10, also elements 181-183, [0087]) arranged to connect two of the bosses (see annotated figs. 5 and 10) to each other.  

    PNG
    media_image7.png
    553
    599
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    475
    702
    media_image8.png
    Greyscale



Regarding claim 8, Mizuno discloses the motor according to claim 1, but does not include that the housing includes a boss located on the outer circumferential surface of the tubular portion, and a plurality of the ribs; and the ribs include a first rib, and a second rib arranged to connect the first rib and the boss to each other.

However, Chen teaches or at the very least suggests, that the housing includes a boss (see annotated figs. 5 and 11) located on the outer circumferential surface of the tubular portion (140), and a plurality of the ribs (141); and the ribs include a first rib (FR, see annotated figs. 5 and 10), and a second rib (SR, see annotated figs. 5 and 10) arranged to connect the first rib (FR) and the boss (see annotated figs. 5 and 10) to each other.

    PNG
    media_image9.png
    553
    599
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    390
    548
    media_image10.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Mizuno’s motor the claimed arrangement, in order to have the bosses for receiving bolts that would serve to fix the motor and facilitate the installation in a vehicle, while the ribs reinforce the bosses and the overall housing to improve its strength and increase the heat dissipation, as taught by Chen ([0087], [0098], [0104]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834